Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kevin Mierzwa on April 7, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 is amended as follows:  
Claim 1.  (Currently Amended) A grip assembly that couples to a vehicle structure comprising: a first grip arm; a first fastener; a backer plate having a first receiving portion for receiving the vehicle structure, said backer plate comprising a first fastener opening receiving the first fastener therein ; a base member integrally formed with the first grip arm, said base member comprising a second receiving portion for receiving the vehicle structure opposite the backer plate, said base member comprising a second fastener receiving hole receiving the first fastener therein; a second grip arm removably coupled to and independently positionable relative to the first grip arm; and a second fastener securing the second grip arm relative to the first grip arm.
Claim 13 is amended as follows:  
Claim 13. (Currently Amended) A grip assembly that couples to a vehicle structure comprising: a first grip arm having a first plurality of inner teeth thereon, said first plurality of inner teeth disposed around a first fastener opening; a first fastener; a backer plate having a first receiving portion for receiving the vehicle structure, [[a]] a first fastener opening receiving the first fastener therein; a base member integrally formed with the first grip arm, said base member comprising a second receiving portion for receiving the vehicle structure opposite the backer plate, said base member comprising a second fastener opening receiving the first fastener; a second grip arm removably coupled to and independently positionable relative to the first grip arm, said second grip arm comprising a second plurality of inner teeth engaging the first plurality of inner teeth, said second plurality of inner teeth disposed around a second fastener opening; and a second fastener disposed within the first fastener opening and a second fastener opening and securing the second grip arm relative to the first grip arm by engaging the first plurality of inner teeth and the second plurality of inner teeth.
Claim 15 is amended as follows:
Claim 15. (Currently Amended) The grip assembly as recited in claim 13 wherein the second fastener comprises a bolt having threads adjacent to the first grip arm.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is US 7,337,934 to Alling.  Neither Alling nor the cited prior art, considered alone or in combination, discloses or teaches a backer plate, a base member integrally formed with a first grip arm, a removeably .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632